Citation Nr: 1132092	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The Veteran had active service from April 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for a mental disorder and for a TDIU.

In a July 2010 decision, the Board granted service connection for a psychiatric disorder (anxiety and depression) after finding that it was proximately due to his service-connected non-Hodgkin's lymphoma.  The Board also remanded the TDIU claim so that the Appeals Management Center (AMC) could readjudicate the claim after an initial rating is assigned for his newly service-connected psychiatric disorder.  

Thereafter, in an August 2010 rating decision, the AMC effectuated the July 2010 Board decision by assigning an initial 30 percent rating for the Veteran's psychiatric disorder, characterized as depression and anxiety, effective December 22, 2004.  The AMC also denied the Veteran's TDIU claim in a supplemental statement of the case (SSOC) also issued in August 2010.  So the TDIU claim is now properly before the Board for appellate review.



FINDINGS OF FACT

1.  The Veteran retired as a mechanic in September 2003 because of problems with his right shoulder, knee, and back. 

2.  A VA examiner in August 2008 reviewed the claims file and examined the Veteran's right shoulder before concluding that his right shoulder condition is not related to his service-connected non-Hodgkin's lymphoma.

3.  The Veteran's only service-connected disabilities are non-Hodgkin's lymphoma, rated zero percent, and his psychiatric disorder, rated 30 percent, for a combined 30 percent rating.    

4.  The Veteran's service-connected disabilities do not meet the minimum criteria for consideration of a TDIU on a scheduler basis, and do not preclude substantially gainful employment so as to warrant referral for extra-schedular review.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A letter meeting the VCAA notice requirements was provided to the Veteran in January 2005, prior to the initial adjudication of the claim in June 2005.  Pursuant to the Board's July 2010 remand, the case was also readjudicated by the AMC in an August 2010 SSOC, after an initial rating was assigned for his recently service-connected psychiatric disorder.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by a subsequent readjudication, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his TDIU claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all records the Veteran and his representative identified as potentially relevant to this claim.  In addition, the Veteran's service-connected psychiatric disorder and non-Hodgkin's lymphoma were examined for VA compensation purposes in August 2008 and March 2009, respectively.  The findings from those examinations and the other evidence in the file provide the information needed to properly adjudicate his TDIU claim, so additional examination is not needed to fairly decide this claim.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran and his representative have not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the notice or assistance he received with his claim is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with his claim.  Therefore, the Board may proceed with the adjudication of the underlying merits of his claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).
II.  TDIU

The Veteran claims that he is unemployed due to his service-connected disabilities.  However, for the reasons set forth below, the Board finds that the Veteran does not meet the criteria for schedular consideration of a TDIU, and is not precluded from substantially gainful employment by his service-connected disabilities so as to require referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extra-schedular consideration.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R.          §§ 3.341, 4.16, 4.19.

In this case, the Veteran's only service-connected disabilities are non-Hodgkin's lymphoma, rated zero percent, and his psychiatric disorder, rated 30 percent.  So his combined disability rating is 30 percent.  See 38 C.F.R. § 4.25.  Therefore, the Veteran does not satisfy the requirements for a TDIU on a schedular basis.  See 38 C.F.R. § 4.16.  But it is also possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is determined the Veteran is incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities, even if he does not meet the threshold minimum rating requirements of § 4.16(a).  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extra-schedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R.§ 4.16(b).  

A Veteran may be considered as unemployable upon termination of employment that was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18.  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

That said, to receive a TDIU, the Veteran's service-connected disability alone must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15 (2009).

The Board, however, does not have the authority to assignment a TDIU on an extra-schedular basis in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by the Veterans Benefits Administration's (VBA's) Director of Compensation & Pension Services (Director).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, though, the Board does not find that referral to the Director is appropriate because the evidence does not establish that the Veteran is unable to maintain gainful employment due to his service-connected non-Hodgkin's lymphoma and psychiatric disorder.  Instead, the evidence shows that he stopped working in September 2003 because of orthopedic problems, none of which are related to his service-connected non-Hodgkin's lymphoma.

Turning to the Veteran's service-connected non-Hodgkin's lymphoma, the record shows that this condition was diagnosed in October 2003 during treatment for a nonservice-connected right shoulder condition.  Apparently, the Veteran was being treated for a right rotator cuff injury, when an MRI incidentally noted a mass in the right shoulder.  A subsequent biopsy revealed non-Hodgkin's lymphoma.  The disease was effectively treated with chemotherapy in October 2003 and March 2004, as well as twenty-six rounds of radiation six weeks after his last chemotherapy treatment.   

As a result, the March 2005 rating decision which granted service connection for non-Hodgkin's lymphoma assigned an initial 100 percent rating from July 30, 2004, until January 1, 2005, with a zero percent rating from January 1, 2005.  The authority for assigning a temporary 100 percent rating comes from Diagnostic Code (DC) 7715, which provides a 100 percent disability rating when there is active disease or during a treatment phase, and that six months after discontinuation of treatment, the appropriate disability is to be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated based on residuals.  38 C.F.R. § 4.117, DC 7715.

Since the termination of the temporary 100 percent rating on January 1, 2005, the evidence shows that this condition has been in complete remission and that symptoms in the Veteran's right shoulder are primarily due to a nonservice-connected right shoulder condition, with some pain and spasm possibly due to non-Hodgkin's disease.  Several medical opinions address this issue and provide conflicting conclusions.  

During a VA orthopedic examination in August 2008, the examiner found radiographic evidence of degenerative changes at the right glenohumeral and acromioclavicular joints.  After examining the claims file and conducting a physical examination, the VA examiner concluded that the right shoulder condition is not caused by or a result of the non-Hodgkin's disease.  The examiner explained that the Veteran had had right shoulder surgery and was still symptomatic and incompletely recovered when non-Hodgkin's disease was diagnosed.  This opinion clearly indicates that none of the Veteran's symptoms in his right shoulder are related to his service-connected non-Hodgkin's lymphoma.

During another VA examination in March 2009, this time to determine whether there are any residuals of non-Hodgkin's lymphoma, the Veteran reported spasms in the front and right side of the chest and into the back of the scapular area.  He said these spasms occurred daily and were often brought on by taking a deep breath, while doing certain activities, and when moving in a certain way.  In addition to these intermittent spasms, he also reported constant pain in his right shoulder, which he rated between 6 and 7 on a pain scale from 0 to 10, with daily flare-ups as high as level 9.  He denied any current treatment or medication.  Regardless of these symptoms, the Veteran denied any functional limitations.  Following a review of the claims file and a physical examination, the VA examiner diagnosed the Veteran with service-connected non-Hodgkin's lymphoma, in remission.  Regarding the residuals, the examiner identified "spasms and pain in the back of the scapular area into the right side of the chest."  The examiner noted that "he gets them in certain positions or when he is active but no significant function limitations."  The examiner then pointed out that the Veteran's main problem is the degenerative arthritic changes in the right shoulder, which are less likely as not caused by the non-Hodgkin's lymphoma.

Based on these opinions, there is no doubt that the Veteran experiences right shoulder pain due to a nonservice-connected right shoulder disorder, which is unrelated to his service-connected non-Hodgkin's lymphoma.  Both examiners came to this conclusion after reviewing the pertinent medical history, and then provided supporting rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.05 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).

However, the March 2009 VA examiner indicated that some, although not all, of the Veteran's spasms and pain in his right shoulder are also due to his non-Hodgkin's lymphoma, which contradicts the opinion contained in the August 2008 VA examination report that none of the symptoms in his right shoulder is related to his service-connected non-Hodgkin's lymphoma.  In light of these contradictory opinions, the Board will resolve all reasonable doubt in his favor and attribute the Veteran's spasms and some of his right shoulder pain to his service-connected non-Hodgkin's lymphoma.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A.§ 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).

Nevertheless, even with these symptoms of right shoulder pain and spasms, both the Veteran and the VA examiner indicated that they caused no functional limitations.  Thus, in the absence of any functional limitations due to the Veteran's service-connected non-Hodgkin's lymphoma, the fact that he may experience some right shoulder pain and spasms does not warrant referral to the Director to determine whether he is unable to maintain gainful employment due to his service-connected non-Hodgkin's lymphoma.  Of course, the Board must also consider these symptoms in combination with his symptoms due to his service-connected psychiatric disorder.  But the Veteran's psychiatric symptoms, combined with his right shoulder pain and spasms, do not suggest that he is unable to obtain or secure gainful employment.  

The most probative evidence against his claim is an August 2008 VA examination report in which it was noted that the Veteran had retired on September 30, 2003, due to orthopedic problems with his knee, back, and shoulder.  The Veteran reported that he feels depressed sometimes when he is alone and inactive.  However, a mental status examination revealed no clinical findings.  In fact, in the absence of any clinical findings, the examining psychologist declined to even render a psychiatric diagnosis.  She also assigned a global assessment of functioning (GAF) score of 70.  The examiner was then asked to provide an opinion as to how the Veteran's symptoms would be rated under the General Rating Formula for Mental Disorders, which is found in VA's Schedule for Rating Disabilities.  The examiner indicated that the Veteran's disability would not even meet the criteria for a compensable rating under the Rating Schedule.  

This opinion provides the most compelling evidence against the claim, since it shows that the Veteran does not suffer from any psychiatric symptoms, and, from a psychiatric perspective, appears capable of securing and maintaining gainful employment.  Again, this is reflected in the absence of any objective findings on mental status examination, the absence of a current psychiatric disorder, and the GAF score of 70.  The Board notes that a GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 70 indicates some relatively "mild" symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Thus, this score provides additional evidence against referral to the Director for an opinion to assess the claim on an extra-schedular basis.  

The only other medical evidence includes a few reports associated with his claim for Social Security Administration (SSA) benefits, none of which shows any significant functional impairment due to psychiatric symptoms.  An October 2003 report from River Parishes Hospital notes that the Veteran was slightly depressed on that day.  No further comment was added, however.  In an undated report, R.M., Ph.D., indicated that the Veteran's depression can account for some of his alleged limitations in mental functioning, but that there was no evidence of any marked or severe functional limitations in mental functioning.  The Veteran also reported good social functioning.  

In sum, neither report indicates that the Veteran's psychiatric disorder would preclude him from securing and maintaining gainful employment.  And even assuming for the sake of argument that they do, the Board would still place greater probative value on the August 2008 VA examination report, since the opinion was obtained following a mental status examination, an interview with the Veteran, and a review of the pertinent medical history.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The only evidence in support of the Veteran's TDIU claim are his own lay statements that his psychiatric disability precludes him from working.  The Veteran is competent to describe his psychiatric symptoms involving depression and anxiety.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board places greater probative value on the objective clinical findings, which overwhelmingly indicate that he does experience any significant psychiatric symptoms.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  

In conclusion, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from being able to secure or maintain gainful employment.  Instead, the evidence shows that the Veteran's service-connected non-Hodgkin's lymphoma is in remission with minimal symptoms, and that his psychiatric disorder causes virtually no occupational impairment, even though it has been assigned a 30 percent rating.  As such, referral of his TDIU claim to the Director for extra-schedular consideration is not warranted.



ORDER

The claim of entitlement to a total disability rating based on individual unemployability is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


